Lyon, J.:
This is an appeal from a judgment entered upon a note of $3,000, and from an order denying a motion for a new trial. The defense was want of consideration. The verdict is right. The judgment, however, includes costs, and that particular is wrong. (Code Civ. Proc. §§ 1835, 1836.) There was no certificate of the trial judge showing that the action was unreasonably resisted or neglected.
The judgment should be modified by deducting the costs, and as so modified affirmed.
All concurred, except John M. Kellogg, P. J., dissenting and voting for affirmance.
Judgment and order modified as per opinion and as so modified affirmed, without costs.